 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     KING COUNTY,
10
                             Plaintiff,                 Case No. 2:18-cv-01886-RSM
11
                 v.                                     JOINT STIPULATION AND ORDER
12                                                      FOR CONTINUANCE OF
                                                        SUMMARY JUDGMENT MOTION
13                                                      AND BRIEFING SCHEDULE TO
   ACE AMERICAN INSURANCE                               ALLOW FOR CROSS-MOTION BY
14 COMPANY,                                             DEFENDANT
15                           Defendant.

16            COME NOW the Parties herein, by and through their attorneys of record and based on

17   agreement on October 8, 2019, hereby stipulate to the continuance of Plaintiff’s Motion for

18   Partial Summary Judgment re Timeliness of Claims (Dkt. #17) from its currently noted date of

19   October 18, 2019 to November 22, 2019 in order to allow for Defendant ACE American

20   Insurance Company to bring a cross-motion for summary judgment on the same issues raised in

21   Plaintiff’s Motion for Partial Summary Judgment and to allow King County to depose former

22   ACE Adjuster Adrienne Benzoni.

23            The Parties have agreed that Plaintiff will re-note its Motion for Partial Summary

24   Judgment for November 22, 2019. Defendant will file a joint opposition/cross-motion for

25   summary judgment with an enlarged page count, allowing for 12 extra pages according to Local

26   Rule 7(k), which shall be filed no later than October 25, 2019. Plaintiff’s response to the cross-

27   motion/reply will be due November 18, 2019, and shall be limited to twenty (20) pages.
     JOINT STIPULATION AND ORDER - 1                                              LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:18-cv-01886-RSM                                                     P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     123194.0003/7804041.1
 1   Defendant’s Reply specific to its cross-motion will be due November 22, 2019, and will be

 2   limited to eight (8) pages.

 3            The new joint briefing schedule for Plaintiff’s Motion for Partial Summary Judgment re:

 4   Timeliness of Claims and Defendant’s Cross-Motion for Summary Judgment re Suit Limitations

 5   is outlined below:

 6
          Defendant’s Opposition to Plaintiff’s Motion                   October 25, 2019
 7        for Partial Summary Judgment/Cross-Motion
 8        for Summary Judgment                                             Page limit (36)

 9        Plaintiff’s Opposition to Cross-Motion/Reply                November 18, 2019
          in Support of Motion Partial Summary
10        Judgment                                                         Page limit (20)
11        Defendant’s Reply in Support of Cross-Motion                November 22, 2019
12        for Summary Judgment
                                                                             Page limit (8)
13
              DATED this 8th day of October, 2019
14
                                                  LANE POWELL, PC
15
                                                  By: /s/ Jennifer M. Beyerlein________
16                                                Jennifer Beyerlein, WSBA No. 35754
                                                     1420 Fifth Avenue Suite 4100
17                                                   Seattle, WA 98101
                                                     beyerleinj@lanepowell.com
18                                                   Telephone: 206.223.7000
                                                     Facsimile: 206.223.7107
19
                                             Attorneys for Plaintiff King County
20
                                                  COZEN O’CONNOR
21
                                                  By: /s/ William F. Knowles
22                                                William F. Knowles, WSBA No. 17212
                                                      999 Third Avenue, Suite 1900
23                                                     Seattle, WA 98104
24                                                     wknowles@cozen.com
                                                       Telephone: 206-340-1000
25                                                     Facsimile: 206-621-8783
26                                         Attorneys for Defendant ACE American Insurance
                                           Company
27
     JOINT STIPULATION AND ORDER - 2                                             LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:18-cv-01886-RSM                                                    P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     123194.0003/7804041.1
 1                                               ORDER

 2            Based on the foregoing Stipulation between the parties,

 3            IT IS SO ORDERED this 9th day of October 2019.

 4

 5                                                 A
                                                   RICARDO S. MARTINEZ
 6                                                 CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10
     Presented by:
11
     LANE POWELL PC
12

13   By       s/Jennifer M. Beyerlein
          Jennifer M. Beyerlein, WSBA #35754
14        Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATION AND PROPOSED ORDER - 3                                  LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:18-cv-01886-RSM                                                  P.O. BOX 91302
                                                                           SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
     123194.0003/7804041.1
